Citation Nr: 1643125	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cancer of the mouth, including cancers of the salivary gland and hard palate.

2. Entitlement to service connection for cancer of the mouth, including cancers of the salivary gland and hard palate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the application to reopen the Veteran's claim of entitlement to service connection for adenocarcinoma of the mouth.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In his January 2013 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board.  However, that request was withdrawn in July 2016.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this regard, while the Veteran's claim has previously been characterized as adenocarcinoma of the mouth, his medical records have variously characterized his mouth cancer as cancer of the palate, adenocarcinoma of the salivary gland/hard palate, and adenocarcinoma of the  minor salivary gland of the hard palate.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cancer of the mouth is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2003 decision, the VA denied the Veteran's claim for entitlement to service connection for cancer of the mouth.  The Veteran was notified later that month and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the February 2003 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The February 2003 rating decision that denied the claim for entitlement to service connection for cancer of the mouth is final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2. Evidence received since the February 2003 rating decision is new and material and the claim for entitlement to service connection for cancer of the mouth is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Reopening Based on New and Material Evidence

Service connection was denied by a February 2003 rating decision.  Notice was provided and the decision was not appealed. It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted above, in February 2003, the VA denied the Veteran's claim for entitlement to service connection for cancer of the mouth.  The Veteran was notified of this denial in a letter that month, but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The RO's denial in February 2003 of service connection for cancer of the mouth was based on a determination that the VA was unable to verify the Veteran's claims of exposure to ionizing radiation.  The evidence before the RO included the Veteran's service medical records, VA treatment records, lay statements, and military personnel record.

The evidence received since the February 2003 rating decision includes a January 2009 statement that around 1956, while the crew chief of the F86 jet fighter, he worked on a plane that had flown through the cloud from an atomic blast.  He stated that each day for two weeks the military put a chain and container on his collar to check to see if he was exposed to radiation.  He indicated that the details of the flight in question may have been classified.  In April 2012, the Veteran again stated that he was required to wear a radiation badge while working on a plane.  These statements related to the Veteran's exposure to atmospheric radiation testing during service.  There was not any mention in the record at the time of the February 2003 rating decision of the Veteran having worn a badge or worked on a plane that participated in nuclear testing.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for cancer of the mouth is warranted.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for cancer of the mouth is reopened.


REMAND

The Veteran contends that his current cancer of the mouth was caused by exposure to ionizing radiation during service.  The Veteran asserts that he was exposed to ionizing radiation in two ways: working on contaminated aircraft that flew through the radiation cloud and from atmospheric radiation associated with nuclear weapons testing in Nevada.  

The Veteran was stationed at Nellis Air Force Base (AFB) in Nevada from January 1955 to November 1957.  He was assigned to the 3592d Flight Maintenance Squadron.  In August 2002, he stated that he was a crew chief while stationed in Nevada when there was an atomic blast about 60 miles away.  In February 2009, the Veteran stated that around 1956 he was the crew chief for the F86 jet fighter.  He stated that one of his pilots told him that he was ordered to fly his plane through a cloud that was from an atomic blast.  He reported that each day for about two weeks the Air Force put a chain and container on his collar to check to see if he was exposed to radiation.  He stated that when he asked about the results no one would discuss the matter.  The Board notes that both Operation Teapot and Operation Plumbob were conducted in Nevada while the Veteran was stationed at Nellis AFB.

Service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c) (West 2014); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

38 C.F.R. § 3.309(d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which generally includes onsite participants in a test involving the atmospheric detonation of a nuclear device.  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, performance of official military duties in connection with aircraft or other equipment used in direct support of an atmospheric nuclear test.  Cancer of the salivary gland and cancer of the bones are two of the listed diseases under 38 C.F.R. § 3.309(d). 

38 C.F.R. § 3.311 provides certain development procedures in the case of claims based, among other things, on exposure to ionizing radiation from atmospheric nuclear testing and that involve certain listed "radiogenic diseases" that first became manifest within the proscribed periods (generally five years or more after exposure).  In the case of claims based on alleged participation in atmospheric nuclear testing, "if military records do not establish presence at or absence from a site at which exposure to radiations is claimed to have occurred, the veteran's presence at the site will be conceded."  38 C.F.R. § 3.311(a)(4)(i) (2015). 

A February 2009 response to a VA PIES request for information indicated that there was no DD 1141 Record of Exposure to Radiation for the Veteran, and directed that it contact Brooks AFB for more information.  The VA contacted Brooks AFB in June 2009 and was told that they did not keep records that far back.  

A June 2009 VA memorandum indicates that the VA concluded that the Veteran was not exposed to radiation.  However, the VA has not conducted the development that is required for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311.  Specifically, the VA has not determined whether planes the Veteran worked on were involved in nuclear weapons testing, which would make him an "onsite participant" under 38 C.F.R. § 3.309(d)(3)(iv).  Therefore, a remand is necessary so that this development can be completed.

While the VA unsuccessfully requested the Veteran's DD 1141 in February 2009, the Veteran has since claimed that he wore a radiation badge.  Efforts to obtain federal government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  There is no indication that the VA has attempted to obtain the records related to this radiation badge since being told that the Veteran wore one.  Therefore, a remand is necessary to attempt to obtain these records.

It also appears that the Veteran is claiming that part of his radiation exposure was related to the aftermath of nuclear testing in Nevada, rather than direct participation. In claims based on radiation exposure other than participation in nuclear testing, VA will request any available records of exposure to radiation and forward all such records to VA's Under Secretary for Health who will be responsible for preparing a dose estimate. 38 C.F.R. § 3.311 (a)(2)(iii).  It does not appear that this has been done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any additional personnel records and all service department records concerning the Veteran's possible radiation exposure, including the Record of Occupational Exposure to Ionizing Radiaion (DD Form 1141) (if existent).

Efforts to obtain the Federal Government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  All efforts should be documented in the claims file.  If the records are unavailable, a formal finding of availability should be included in the claims file and sent to the Veteran. 

3. Request verification from the Defense Threat Reduction Agency (DTRA) and/or the Veteran's service department of his presence/absence from onsite participation in Operation Teapot and Operation Plumbob, to include whether the planes he worked on while assigned to the 3592d Flight Maintenance Squadron at Nellis AFB participated in nuclear testing or flew through the cloud created by an atomic blast.  

If military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i). 

a. If it is determined that the  Veteran had onsite participation in nuclear weapons testing, ask the DTRA to provide a radiation dose estimate, considering the Veteran's reports of working on a F86 jet fighter that was flown through a cloud that was from an atomic blast.  

4. Forward pertinent records to VA's Under Secretary for Health in order to obtain a radiation dose estimate, to the extent feasible, in accordance with the procedures outlined in 38 C.F.R. § 3.311(a)(2)(iii).  (If a specific estimate cannot be made, a range of possible doses should be provided.)

5. If the record shows the Veteran was exposed to ionizing radiation, refer the case to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c) (2015).

6. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


